                   Case 19-24998       Doc 12-2      Filed 01/27/20       Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT FOR THE
                             DISTRICT COURT OF MARYLAND

IN RE:                                                   *

ZINA PLATER                                              *         Chapter 7

Debtor(s)                                                *         Case No.: 19-24998

*      *       *         *      *      *    *    *    *    *                    *       *
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 27th day of January, 2020, a copy of the
foregoing Amended Voluntary Petition and Amended Social Security Verification Page and
Declaration Regarding Amended Schedules was sent the case trustee via electronic mail at Charles
Goldsteinat trustee@3cubed-as.com and first class mail, postage prepaid to all creditors of record
on the attached index, and the following:

Katherine Levin, Esquire
Office of U.S.Trustee
101 W. Lombard Street, Suite 2625
Baltimore, MD 21201
Courtesy Copy via email Katherine.A.Levin@usdoj.gov

Gary A. Rosen, Esquire
One Church Street
Suite 800
Rockville, MD 20850
Chapter 7 Trustee

TransUnion Consumer Solutions
P.O. Box 2000
Chester, PA 19016-2000

Experian National Consumer Assistance Center
P.O. Box 4500
Austin, Texas 75013

Equifax Disclosure Department
P.O. Box 740241
Atlanta, Georgia 30374

And to all Creditors of record (in the attached Creditors index)


                                                _____/s/__Kim Parker

                                                Kim Parker, Esq
                                                  1
